THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     October 2, 2020



In the Court of Appeals of Georgia
 A20A1274, A20A1597, A20A1640. OLADUNNI v. THE STATE
     (three cases).

      MCFADDEN, Chief Judge.

      Ibrahim Oladunni pled guilty to various crimes, and the trial court entered a

judgment of conviction on the plea on March 12, 2019. Within the same term of

court, Oladunni filed a timely motion to withdraw his guilty plea, Dos Santos v. State,

307 Ga. 151, 158 (5) (834 SE2d 733) (2019), and a timely motion in arrest of

judgment. OCGA § 17-9-61 (b). See OCGA § 15-6-3 (3) (terms of court for Atlanta

Circuit Superior Court, which includes Fulton County, commence on the first

Monday in January, March, May, July, September, and November).

      He also filed three notices of appeal, two after oral rulings denying his motion

to withdraw his guilty plea and one after the entry of the trial court’s written order
denying his motion to withdraw his guilty plea. In each notice of appeal, Oladunni

challenged his conviction and sentence, the denial of his motion to withdraw his

guilty plea, and the trial court’s treatment of his motion in arrest of judgment.

Oladunni’s motion in arrest of judgment “was pending when [he] filed [his] notice[s]

of appeal, and as far as we know, his motion still is pending today.” State v. Hood,

295 Ga. 664 (763 SE2d 487) (2014).

      Because Oladunni’s motion in arrest of judgment remains pending, we lack

jurisdiction over his appeals. Oladunni’s “motion [in arrest of judgment] remains

pending, the trial court has jurisdiction to rule on the merits of the motion,

[Oladunni’s] notice[s] of appeal . . . [have] not ripened, and the attempted appeal in

this [c]ourt must be dismissed.” Pounds v. State, __ Ga. __, __ (4) (846 SE2d 48)

(2020) (addressing motion for new trial, which, like a motion in arrest of judgment,

is a resetting post-judgment motion under OCGA § 5-6-38 (a)). “If the motion [in

arrest of judgment] is denied, the judgment from which [Oladunni] seeks to appeal

will stand, and the notice[s] of appeal previously filed by [Oladunni] then will ripen.”

Hood, 295 Ga. at 665.

      Appeals dismissed. Doyle, P. J., and Hodges, J., concur.



                                           2